This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
DETAILED ACTION
Pre-Appeal Brief Request for Review
A conference was held on 27 October 2021 during which the conferees concluded that the rejections of the Office Action dated 19 August 2021 (210819_OA) are to be withdrawn and this Notice of Allowance directed to claims 1-17 is to be issued.  Prosecution on the merits remains closed.
REASONS FOR ALLOWANCE
Claims 1-17 are allowed.  The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1, the prior art of record specifically neither discloses nor suggests, in combination with the other recited limitations, an apparatus having:
separation gas supply parts disposed in a separation region between a first reaction gas supply part and a second reaction gas supply part in the circumferential direction of a rotary table and configured to supply a separation gas for separating the first reaction gas and the second reaction gas, the separation gas supply parts being arranged at predetermined intervals along a radial direction of the rotary table, and each of the separation gas supply parts connected to both of a separation gas supply source that supplies the separation gas and an additive gas supply source that supplies an additive gas; and

select one separation gas supply part from among the separation gas supply parts,
cause the selected one separation gas supply part to supply both of the separation gas and the additive gas selectively to a partial area corresponding to a position of the selected one separation gas supply part in the radial direction of the rotary table, and
cause other separation gas supply parts of the separation gas supply parts other than the selected one separation gas supply part to supply only the separation gas at a same time as causing the selected one separation gas supply part to supply both of the separation gas and the additive gas to adjust a concentration distribution of the additive gas in the radial direction of the rotary table and thereby control a thickness of a deposited film in the radial direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Mon-Fri 08:00-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716